An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME Coum
OF

News)».

:0) 19m. 

IN THE SUPREME COURT OF THE STATE OF NEVADA

JOHN LUCKETT, 1
Appellant,
VS. a
SUPERIOR TOUR AND TRAVEL, INC,
_Resgondent. 7

No. 59533

FELED

JUN 15 2015

‘ E K LINDEMAN
OLE-31%; SUPREME COURT

ORDER DISMISSING APPEAL , “M

DEPU W CLER

 

This proper person appeal was docketed in this court without
payment of the requisite ﬁling fee. On April 6, 2015, this court denied
appellant’s request to proceed in forma pauperis and directed him to pay
the filing fee. Within 10 daye or the appeal would be diemiesed.

More than 10 days have passed; but appellant has not paid. the
filing fee. On April 20, 2015, appellant filed emotion for reconsideration
of our April 6, 2015, order. No good cause appearing, the motion for
I‘ecmieideration is denied. Thie appeal is diemieeed.

It is so ORDERED.

 OJ.

cc: Hon. Valerie J. Vega, District Judge
John Luckett
Armstrong Teasdale, LLP/Las Vegas
Eighth District Court Clerk

1548335